95 F.3d 3
William GASPERINI, Plaintiff-Appellee,v.The CENTER FOR HUMANITIES, INC., doing business as GuidanceAssociates, Defendant-Appellant.
No. 1133, Dockets 94-7753(L), 94-7823.
United States Court of Appeals,Second Circuit.
Argued March 8, 1995.Decided Sept. 13, 1996.

Francis A. Montbach, New York City (Bigham Englar Jones & Houston, New York City, on the brief) for Appellant Center for Humanities, Inc.
Samuel A. Abady, New York City (Jonathan S. Abady, David N. Mair, Abady Luttati Kaiser Saurborn & Mair, P.C., New York City, on the brief), for Appellee William Gasperini.
Before:  MAHONEY, WALKER, and CALABRESI, Circuit Judges.
PER CURIAM:


1
In accordance with the decision of the Supreme Court in  Gasperini v. Center for Humanities, --- U.S. ----, 116 S.Ct. 2211, 135 L.Ed.2d 659 (1996), vacating and remanding the case to us, we remand the case to the District Court for further proceedings in conformity with the opinion of the Supreme Court.